On consideration of the Petition for Extraordinary Relief and of the Reply to Order to Show Cause, it appearing that the convening authority has acted upon the record of petitioner’s trial by general court-martial as required by Article 60, Uniform Code of Military Justice, 10 USC 860, and said record has been referred to the United States Navy Court of Military Review for further review pursuant to Article 66(b), Uniform Code, supra, 10 USC § 866(b), it is, by the Court, this 27th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973).
This action is without prejudice to the right of petitioner to raise the same issue by appropriate assignment before the Court of Military Review.